Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) in view of Martin (2,347,208).
As to independent claim 1, Zhang teaches a joint shaft (2), comprising:
at least one cross pin (see figure 1), the at least one cross pin comprising oppositely disposed pins (see figure 1) on each of which a rotatable shaft member (see figure 1) is attached; and a generator (3) attached in a rotationally fixed manner the rotatable shaft members (see figure 1),  located on the driven side of a single universal joint as shown in figure 1.

    PNG
    media_image1.png
    499
    665
    media_image1.png
    Greyscale

However Zhang teaches the claimed limitation as discussed above except integrated in a rotationally manner located on the driven side of a single universal joint.
Martin, in the same field of endeavor in electric machine, teaches an electric machine (see annotated figure 1) integrated in a rotationally manner the rotatable shaft members (23) located on the driven side of a single universal joint (34) as shown in figure 1, for the advantageous benefit of improving torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by integrating in a rotationally manner located on the driven side of a single universal joint, as taught by Martin, to improve torque.
As to independent claim 16, Zhang teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins (se figure 1) on each of which a rotatable shaft member (see figure 1) is attached; and a generator (3) provided within the shaft members (see figure 1) located on the driven side of a single universal joint as shown in figure 1.
However Zhang teaches the claimed limitation as discussed above except  concentrally within the shaft member located on the driven side of a single universal joint.
Martin, in the same field of endeavor in electric machine, teaches an electric machine concentrally within the shaft member (23) located on the driven side of a single universal joint (34) as shown in figure 1, for the advantageous benefit of improving torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by concentrally within the shaft member located on the driven side of a single universal joint, as taught by Martin, to improve torque.
Claim(s) 1,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (WO2014156674) in view of Martin (2,347,208).
As to independent claim 1, Terashima teaches a joint shaft (120), comprising:
at least one cross pin (126), the at least one cross pin comprising oppositely disposed pins (126) on each of which a rotatable shaft member (112) is attached; and a generator (81) attached in at least one of the rotatable shaft members (111, 112), in a rotationally fixed manner as shown in figure 7.

    PNG
    media_image2.png
    668
    673
    media_image2.png
    Greyscale

However Terashima teaches the claimed limitation as discussed above except integrated in a rotationally manner located on the driven side of a single universal joint.
Martin, in the same field of endeavor in electric machine, teaches an electric machine (see annotated figure 1) integrated in a rotationally manner the rotatable shaft members (23) located on the driven side of a single universal joint (34) as shown in figure 1, for the advantageous benefit of improving torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Terashima by integrating in a rotationally manner located on the driven side of a single universal joint, as taught by Martin, to improve torque.
As to independent claim 16, Terashima teaches at least one cross pin (120), the at least one cross pin comprising oppositely disposed pins (126) on each of which a shaft member (112) is attached; and a generator (81) provided attached within one of the shaft members (111, 112) as shown in figure 7.
However Terashima teaches the claimed limitation as discussed above except  concentrally within the shaft member located on the driven side of a single universal joint.
Martin, in the same field of endeavor in electric machine, teaches an electric machine concentrally within the shaft member (23) located on the driven side of a single universal joint (34) as shown in figure 1, for the advantageous benefit of improving torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Terashima by concentrally within the shaft member located on the driven side of a single universal joint, as taught by Martin, to improve torque.


Claim(s) 2-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) and Martin (2,347,208) as applied in claim 1 above, and further in view of Baker (US PG Pub 2014/0188353).
As to claim 2/1, Zhang in view of Martin teaches the claimed limitation as discussed above except further comprising a sensor energized by said generator and attached to said joint shaft.
Baker teaches a sensor (38) energized by a generator (74) and attached to said joint shaft (26) as shown in figure 1, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Martin by using a sensor energized by said generator and attached to said joint shaft, as taught by Baker, to provide electric power to the sensor assembly.
As to claim 3/2, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said sensor is mounted on the cross pin of the joint shaft.
However, Baker teaches sensor (38) is attached to the cross pin of the joint shaft (26) as shown in figure 6, for the advantageous benefit of eliminating inertial loads and imbalance due to the sensor weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using a sensor energized by said generator and attached to said joint shaft, as taught by Baker, to eliminate inertial loads and imbalance due to the sensor weight.
As to claim 4/1, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except further comprising a logic configured to evaluate an electrical output of said generator.
However, Baker teaches a logic configured to evaluate an electrical output of said generator (see paragraph [0059]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang and Martin in view of Baker by using a logic configured to evaluate an electrical output of said generator, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 5/4, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect.
However, Baker teaches said logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang and Martin in view of Baker by using logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 6/4, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members.
However Baker teaches said logic is configured evaluate a voltage generated by said generator (74 in order to determine an angular position between said two shaft members (32, 34) (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhangand Martin  in view of Baker by using logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 7/4, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate the electrical output of said generator in order to detect malfunctions of said joint shaft and/or of said generator.
However, Baker teaches said logic is configured to evaluate the electrical output of said generator in order to detect malfunctions of said joint shaft and/or of said generator (see paragraph [0008]), for the advantageous benefit of providing for early detection and failure detection of the rotating part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang and Martin in view of Baker by using logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members, as taught by Baker, to provide for early detection and failure detection of the rotating part.
As to claim 8/4, Zhang and Martin  in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft.
However, Baker teaches said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang and Martin in view of Baker by using logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 9/8, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to determine a rotational speed of the turning shaft.
However, Baker teaches said logic is configured to determine a rotational speed of the turning shaft (see paragraph [0034]), for the advantageous benefit of providing for early detection and failure detection of the rotating part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang and Martin in view of Baker by using logic is configured to determine a rotational speed of the turning shaft, as taught by Baker, to provide for early detection and failure detection of the rotating part.
As to claim 11/1, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said generator is configured to energize a transmitter.
However, Baker teaches said generator (74) is configured to energize a transmitter (43) as shown in figures 1 and 6, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using generator is configured to energize a transmitter, as taught by Baker, to provide electric power to the sensor assembly.
As to claim 12/11, Zhang and Martin in view of Baker teaches the claimed limitation as discussed above except wherein said transmitter is configured to send a measuring signal of a sensor connected to said joint shaft to an external logic and/or an evaluation signal generated by a logic of the join.
However, Baker teaches said transmitter (43) is configured to send a measuring signal of a sensor (38) connected to said joint shaft to an external logic (35) and/or an evaluation signal generated by a logic of the join as shown in figures 1 and 6, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang and Martin by using transmitter is configured to send a measuring signal of a sensor connected to said joint shaft to an external logic and/or an evaluation signal generated by a logic of the join, as taught by Baker, to provide electric power to the sensor assembly.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) and Martin (2,347,208) as applied in claim 1 above, and further in view of Perry (6,813,973).
As to claim 13/1, Zhang in view of Martin teaches the claimed limitation as discussed above except wherein the shaft member comprises a tube member or is formed as a tube.  
However, Perry teaches the shaft member (22) comprises a tube member or is formed as a tube as shown in figure 2, for the advantageous benefit of improving balancing in such a vehicular drive shaft assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Martin by using the shaft member comprises a tube member or is formed as a tube, as taught by Perry, to improve balancing in such a vehicular drive shaft assembly.
As to claim 14/1, Zhang in view of Martin teaches the claimed limitation as discussed above except wherein the generator comprises a shaft that carries a mass on an arm, and a housing that carries the shaft and accommodates the mass.
However, Perry teaches a shaft (70) that carries a mass (44) on an arm (42), and a housing (24) that carries the shaft (70) and accommodates the mass (44) a shown in figure 3, for the advantageous benefit of improving balancing in such a vehicular drive shaft assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of martin by using a shaft that carries a mass on an arm, and a housing that carries the shaft and accommodates the mass, as taught by Perry, to improve balancing in such a vehicular drive shaft assembly.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) in view of Martin (2,347,208) and Fujimoto (CN 104769818).
As to independent claim 15, Zhang teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins (see figure 1) on each of which a shaft member (see figure 1) is attached; and at least one generator (3) by the rotatable shaft member (see figure 1), located on the driven shaft of a single universal joint and wherein the at least one generator (3) comprises a housing (see figure 1) for an arrangement of the generator inside one of the shaft members (see figure 1) as shown in figure 1. 
However, Zhang teaches the claimed limitation as discussed above except accommodated by the rotatable shaft member located on the driven shaft of a single universal joint and a housing having fastening elements for an arrangement of the generator inside one of the shaft members. 
Martin, in the same field of endeavor in electric machine, teaches an electric machine accommodated by the rotatable shaft member (23), located on the driven shaft of a single universal joint (34) as shown in figure 1, for the advantageous benefit of improving torque.
Fujimoto teaches a housing (21) having fastening elements (32, 71) as shown in figures 3, 9, 14, 15, for the advantageous benefit of fixing the motor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by accommodating by the rotatable shaft member located on the driven shaft of a single universal joint and a housing having fastening elements for an arrangement of the generator inside one of the shaft members, as taught by Martin and Fujimoto, to improve the torque and balancing in such a vehicular drive shaft assembly.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (WO2014156674) in view of Martin (2,347,208) and Fujimoto (CN 104769818).
As to independent claim 15, Terashima teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins (see figure 1) on each of which a shaft member (see figure 1) is attached; and at least one generator (3) by the rotatable shaft members (see figure 1), wherein the at least one generator (3) comprises a housing (see figure 1) for an arrangement of the generator inside one of the shaft members (111, 112) as shown in figure 7, 
However, Terashima teaches the claimed limitation as discussed above except accommodated by the rotatable shaft member located on the driven shaft of a single universal joint and a housing having fastening elements for an arrangement of the generator inside one of the shaft members. 
Martin, in the same field of endeavor in electric machine, teaches an electric machine accommodated by the rotatable shaft member (23), located on the driven shaft of a single universal joint (34) as shown in figure 1, for the advantageous benefit of improving torque.
Fujimoto teaches a housing (21) having fastening elements (32, 71) as shown in figures 3, 9, 14, 15, for the advantageous benefit of fixing the motor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Terashima by using a housing having fastening elements for an arrangement of the generator inside one of the shaft members, as taught by Martin and Fujimoto, to improve the torque and  balancing in such a vehicular drive shaft assembly.
Note: It would can be obvious modified Terashima (WO2014156674) in view of Martin (2,347,208) with Baker (US PG Pub 2014/0188353) on claims 2-9, 11-12 and with Perry (6,813,973) on claims 13-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crater et al. (2,724,965) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
	Wei et al. (US PG Pub 2011/0150654) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
	Delhsen et al. (US PG Pub 2014/0062423) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
Blackwood et al. (7,603, 918) teaches a sensor energized by said generator and attached to said joint shaft as claimed in claim 2.
Kingsford (3,545,265) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins) on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        June 3, 2022